Title: To Thomas Jefferson from Thomas Newton, 4 November 1801
From: Newton, Thomas
To: Jefferson, Thomas


Dr Sir
Norfolk. Novr. 4. 1801—
This will be deliverd you by my friend Mr. Newsam, member of Assembly from Princess Ann County, I beg leave to introduce him to you, as a worthy good republican—I sent you some images & Orange shrubs, brought in from the Missisipi. I hope they got safe to your hands, also the two pipes of wine sent to the care of Mr Barnes, by Mr. Taylor. I have sent a pipe of L P. to Mr Madison by your recommendation, which I am much obliged to you for, & shall be glad to hear of its being approved of. it is much esteemd here & nearly 4 years old & cheap at $300. Health & Happiness attend you is the wish of yr. obt Serv
Thos Newton
